Citation Nr: 0024813	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-08 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from February 1970 to 
February 1973.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case, or within the remainder of the one-year period 
following notification of the decision being appealed.

The veteran's claim for service connection for a back 
disorder was denied by the RO in a September 1983 rating 
decision.  The veteran was notified of the decision, and did 
not appeal.  Under the law, that decision became final.  In 
March 1998, the veteran reopened his claim.  The present 
appeal arises from an May 1998 rating decision in which the 
RO determined that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for a back disorder.  The veteran filed an NOD in 
January 1999, and the RO issued an SOC the following month.  
A supplemental statement of the case was issued in March 
1999.  The veteran filed a substantive appeal in May 1999.  


FINDINGS OF FACT

1. In a September 1983 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for a back disorder.  No appeal was filed, and 
under the law, that decision became final.  

2. The evidence introduced into the record since the 
September 1983 rating decision, which denied the veteran's 
application to reopen a claim for service connection for a 
back disorder, is cumulative of evidence previously 
considered or does not bear directly and substantially 
upon the specific matter under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during an enlistment medical examination in August 
1969, he reported that he had been in an automobile accident 
prior to service, and injured his back.  It was noted that 
the injury had healed and left no symptoms.  No abnormal 
clinical findings of the musculoskeletal system were 
reported.  

Thereafter, in November 1970, the veteran sought treatment 
for pain in his neck, and requested to see a chiropractor.  
It was noted that he subsequently refused medical treatment.  
In April 1971, the veteran sought medical treatment for his 
back, reporting that he had had back problems on and off for 
a couple of years since suffering whiplash.  He indicated 
that he had re-injured his back a few days previously while 
lifting an engine.  The veteran reported pain in his scapular 
region, with radiation up the back of his neck upon flexion.  
He also complained of a pulling sensation in the scapula 
muscles upon flexion and extension of the neck.  On clinical 
evaluation, there was no point tenderness over the vertebrae, 
but very mild muscle spasm in the scapula area.  The 
examiner's impression was back strain with mild spasm.  The 
examiner prescribed heat and Valium, and instructed the 
veteran not to do any lifting for two days.  In January 1973, 
the veteran was medically examined for purposes of separating 
from active service.  On clinical evaluation, there were no 
complaints or findings referable to a back disorder.  

Thereafter, in February 1973, following the veteran's 
separation from service, he submitted to the RO a VA Form 21-
526e (Veteran's Application for Compensation or Pension at 
Separation from Service), in which he filed a claim for 
service connection, inter alia, for a back disorder.  In 
March 1973, the veteran underwent a VA medical examination.  
He reported that he experienced pain in his low back, with 
radiation into his right foot, in addition to numbness.  On 
clinical evaluation, there was a normal range of motion 
throughout the musculoskeletal system.  With respect to the 
veteran's shoulders and lumbosacral spine, there were normal 
findings.  Radiographic study of the cervical spine was 
normal.  

In an April 1973 rating decision, the RO denied the veteran's 
claim.  

In May 1983, the veteran reopened his claim for service 
connection for a back disorder.  In July 1983, the RO 
received medical records from Henry Clay Frick Community 
Hospital, dated in September 1978; and from Latrobe Area 
Hospital, dated in February 1982.  These records reflected 
the veteran's treatment for herniated nucleus pulposus at C5-
C6, and also at L5-S1, respectively.  

In a September 1983 rating decision, the RO denied the 
veteran's claim.  Thereafter, in October 1984, January 1998, 
and March 1998, the veteran underwent VA medical 
examinations.  These examinations did not include evaluation 
of the veteran's back disorder. 

Also in March 1998, the veteran reopened his claim for 
service connection for a back disorder.  In a statement to 
the RO, the veteran's service representative indicated that 
an X-ray of the lumbar spine had not been undertaken during 
the March 1973 VA examination, due to the presence of barium 
in the veteran's gastrointestinal tract.  Additionally, the 
veteran submitted statements from Reynaldo Torio, M.D., dated 
in May 1995; and from Thomas Kaminski, M.D., dated in January 
1998.  Dr. Torio noted that he had been treating the veteran 
since June 1993, and that the veteran had persistent low back 
pain radiating down into his legs.  Dr. Kaminski reported 
that he had been treating the veteran for a number of 
physical problems since April 1988, and that the veteran's 
current ailments included severe lumbosacral disc disease 
with chronic radiculopathy and spinal stenosis.  

In May 1998, the RO determined that new and material evidence 
had not been presented to reopen the veteran's claim for 
service connection for a back disorder.  In January 1999, the 
RO received an NOD, in which it was reiterated that the 
veteran had complained of low back pain with radiation to his 
right foot on VA examination in March 1973.  

In February 1999, the RO received medical records from the VA 
Medical Center (VAMC) in Pittsburgh, dated from February 1998 
to February 1999.  In particular, a June 1998 record noted 
the veteran's medical history pertaining to his back, and the 
veteran's report that he had suffered from chronic back pain 
with radiculopathy since the early 1970's.  An MRI (magnetic 
resonance imaging) scan of the veteran's cervical spine in 
July 1998 revealed multilevel foraminal narrowing on the left 
at C3-4, C5-6, C6-7, and possibly C7-T1.  In August 1998, a 
CT (computed tomography) scan of the veteran's low back 
revealed mild diffuse bulging at L3-4 and L4-5, along with 
degenerative disc disease at L5-S1.  A November 1998 
treatment record noted the veteran's report that he had been 
unemployed due to a back disorder following his separation 
from active service in 1973.  The veteran also reported that 
he had injured himself on several occasions but ultimately 
had a fall at work in 1992, and ended up on disability.  

II.  Analysis

The veteran's application to reopen his claim for service 
connection for a back disorder was denied in September 1983.  
He did not file an appeal, and the decision became final.  In 
order to reopen his claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to the discussion of the evidence which has been 
submitted since the September 1983 RO decision, the Board 
must first note that the Court had previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which must now be followed is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, ___ F.3d ___, No. 99-7108 
(Fed.Cir. July 26, 2000).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for a back disorder, is that which has been submitted since 
the RO entered its decision on this matter in September 1983.  

Evidence submitted since the final RO decision entered in 
1983 includes:

1. Reports of VA examination, dated in October 1984, 
January 1998, and March 1998.  
2. Statement from service representative, received in 
March 1998.  
3. Statement from Reynaldo Torio, M.D., dated in May 
1995.  
4. Statement from Thomas Kaminski, M.D., dated in 
January 1998. 
5. Notice of disagreement, received in January 1999.  
6. Medical records from the VAMC Pittsburgh, dated 
from February 1998 to February 1999.  

After a review of the record and the applicable law, the 
Board finds that none of the evidence added to the file since 
September 1983, constitutes new and material evidence 
sufficient to warrant reopening the veteran's claim for 
service connection for a back disorder.  In reaching this 
conclusion, we note that the VA examination reports do not 
reflect complaints or findings pertaining to the veteran's 
back.  Statements from Drs. Torio and Kaminski, as well as 
medical records from the VAMC Pittsburgh, reflect treatment 
for the veteran's back disorder, but in none of this evidence 
is the veteran's back disorder related to his active service 
period.  Finally, contentions made by the veteran's service 
representative regarding the veteran's VA examination in 
March 1973, pertain to evidence that was previously 
considered by the RO.  Otherwise, there is no competent 
medical evidence of record, i.e., medical opinion evidence, 
reflecting that the veteran's current back disorder is 
related to his period of service.  

Thus, while some of the evidence is new; it is cumulative of 
previous evidence already reviewed, and therefore, it does 
not change the previous analysis in any way.  Therefore, it 
does not bear directly or substantially on the specific 
matter, and is not so significant that it must be considered 
to fairly decide the merits of the veteran's claim.  See 
Anglin, supra, in which the Court held that according to the 
plain language of 38 U.S.C. § 5108, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  

Furthermore, the veteran's lay assertions, noted in his 
written statements, although they are, no doubt, sincerely 
felt, do not constitute competent medical evidence sufficient 
to reopen a claim.  See Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In summary, the Board finds that the 
evidentiary items are not new and material, based upon the 
fact that they do not bear directly and substantially upon 
the specific matter under consideration, as required by 
38 C.F.R. § 3.156(a).  

Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, the Board would be compelled to point out that, for 
the same reasons discussed above (e.g., a lack of medical 
nexus evidence), the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Bostain v. West, 11 
Vet.App. 124, 127 (1998), ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Carbino v. Gober, 10 Vet.App. 507, 510 
(1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); see also McManaway v. West, 13 Vet.App. 60, 66 
(1999), noting that, even where a veteran asserts continuity 
of symptomatology since service, medical evidence is required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition . . . ."  The Board thus 
concludes that new and material evidence to reopen the 
veteran's claim for a back disorder, has not been presented.  

We acknowledge the recent decision of the United States Court 
of Appeals for the Federal Circuit, which emphasized that 
there is a "uniquely low" threshold for assessing whether a 
claim is well grounded.  See Hensley v. West, 212 F.3d 1255, 
1261-62 (Fed. Cir. 2000).  However, since the veteran has not 
presented new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
headaches, we do not reach the issue of well-groundedness, 
and the claim may not be reopened.


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, and the claim is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

